RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 8-December-2021 with respect to application 16/964,775 filed 24-July-22.  
Applicant has amended claims 1, 5, 10, 13, 17 and 20.
Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9 and 20 are rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Germer et al. (United States Patent # US 4,491,793), hereinafter Germer, Yonnet (UK Patent Application Publication # GB 242006A), and Hibbs-Brenner et al. (United States Patent # US 6,404,960 B1), hereinafter Hibbs.
Consider claim 1: An optical meter reader apparatus for reading data from a meter, Lyons discloses a remote data acquisition and processing system including an optical device for remote reading of a utility meter [Title; Abstract; Fig. 1, 19, 26, 27; Col. 1, 10-25; Col. 4, 45-59], the optical meter reader apparatus comprising: 
a housing; an imaging device (316/320) depicted in a housing (802”) comprising cylindrical and rectangular portions (880”, 870”) and attached to a utility meter 
a housing extension connected to the housing, a collar portion (housing extension) (800”) which attaches to the meter and meter face [Fig. 26-27; Col. 18, 36-49];

    PNG
    media_image1.png
    344
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    460
    media_image2.png
    Greyscale

a first slot formed on the flat face; 
a second slot formed on the flat face; 
a first port formed on the flat face and configured to allow a first infrared wave to exit the housing extension;
a second port formed on the flat face and configured to allow a second infrared wave to enter the housing extension; and 
an optical communication module located within the housing and the housing extension and configured to exchange information with the meter using the first and second infrared waves; the optical scanner and collar assembly containing circuits to read, interpret and communicate meter information for non-machine readable meters [Fig. 19; Col. 16, 42-67, (also Col. 15, 46 to Col. 16, 10)], and also direct data connection for machine readable meters [Fig. 7; Col. 11, 38-57].
Lyons does not specifically disclose the use of an infrared frequency range for the optical detection, the use of first and second IR ports, or first and second slots.  These features were known in the prior art, however, and for example:
Germer discloses an analogous detachable magnetic coupler communications apparatus which may be applied to reading of meters [Fig. 1; Col. 2, 14-52], and specifically comprising a reader apparatus (22) mating to a receptacle coupler (24) of a meter cover (26) of an electric meter (12) [Col. 3, 65 to Col. 4, 28]; and 

    PNG
    media_image3.png
    459
    383
    media_image3.png
    Greyscale

specifically that the reader coupling apparatus (22) comprises two ports (80’, 80”) for transmitting and receiving optical data respectively with corresponding ports of the meter face (36’, 36”) coupler which may be implemented using light emitting diodes and photo transistors [Fig. 5-9; Col. 5, 42-68].

    PNG
    media_image4.png
    247
    356
    media_image4.png
    Greyscale

Germer does not specifically disclose that the optical communication is in the infrared range, and discloses a flat alignment means (96) rather than first and 
Yonnet discloses an analogous device for optical reading of a utility meter, and particularly that the optical coupling operates at infrared wavelengths [Title; Abstract; Fig. 1-5; Page 4, 25 to Page 5, 23].
Hibbs discloses a flexible optic connector assembly in which corresponding optical ports (a light source (19) or detector (22) (port) coupling to a mirror (18) and waveguide (20), and specifically the use of first and second alignment ridges (28) on a first connection element to mate with first and second alignment wells (27) (slots) in order to maintain optical alignment [Fig. 1a, 2b; Col. 2, 59 to Col. 3, 11; Col. 3, 18-39].

    PNG
    media_image5.png
    283
    539
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use two optical ports positioned on a flat portion of a utility meter face aligned with corresponding ports on the optical scanning device to communicate data (to and from respectively) the meter to a removable meter reading unit as taught by Germer, (b) where the optical communication is in an infrared range as taught by Yonnet, and (c) 
Consider claim 2 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the first and second slots are rectangular. Hibbs discloses wells (27) (slots) that are rectangular (or square) in shape [Fig. 1a, 2b, 3b].
Consider claim 4 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the first and second slots are located diametrically opposite to each other and the flat face is circular. Lyons depicts and discloses meters with round faces, the corresponding reader face is also circular [Fig. 26-27; Col. 18, 36-49]; Germer also discloses circular meter and reading interface [Fig. 1]. Hibbs discloses first and second slots aligned linearly with respect to the port(s) [Fig. 1a, 2b, 3b].
Consider claim 5 and as applied to claim 1: The optical meter reader apparatus of Claim 1, wherein the optical communication module comprises: 
an infrared light emitting diode that emits the first infrared wave; and 
a photodiode that detects the data from the second infrared wave.
Germer discloses use of a light emitting diode (LED) (38’) to generate a forward signal, and an optical sensor comprising a phototransistor (38”) [Fig. 9; Col. 7, 21-31]. See also Yonnet describing use of photodiodes as sensors and use of IR frequencies [Fig. 5; Page 5, 6-23; Page 8, 4-16].
Consider claim 6 and as applied to claim 5: The optical meter reader apparatus of Claim 5, further comprising: 
a microprocessor that is configured to control the infrared light emitting diode and to receive the data from the photodiode.
Lyons discloses a microprocessor (370) connected to, and controlling the optical scanning system (364) [Fig. 19; Col. 17, 13-39].
Yonnet similarly discloses a processor (39) in communication with the IR ports [Fig. 5; Page 13, 11-24].
Consider claim 7 and as applied to claim 6: The optical meter reader apparatus of Claim 6, further comprising: 
a radio-frequency module that transmits the data in a wireless manner.
Lyons discloses a communication module (377), communicating meter information through various channels in various embodiments, specifically including RF radio communication [Fig. 5, 7, 19; Col. 4, 45-59; Col. 10, 42-53; Col. 17, 40-50].
Consider claim 8 and as applied to claim 7: The optical meter reader apparatus of Claim 7, further comprising: 
an antenna attached to the housing and electrically connected to the radio- frequency module.
Lyons specifically claims an antenna [claim 7].
Consider claim 9 and as applied to claim 8: The optical meter reader apparatus of Claim 8, further comprising: 
a power source.
Lyons discloses a power source (350) and that power may be obtained from the electrical AC connections and conditioned [Fig. 7, 11, 19; Col. 13, 37-57; Col. 19, 5-14].
Consider claim 20: A method for collecting and transmitting information from a meter, Lyons discloses a remote data acquisition and processing system and method, including an optical device for remote reading of a utility meter [Title; Abstract; Fig. 1, 7; Col. 1, 10-25; Col. 4, 45-59], the method comprising: 
attaching a coupling device to the meter; an imaging device (316/320) depicted in a housing (802”) comprising cylindrical and rectangular portions (880”, 870”) attached to a utility meter (304) face (319) presenting a flat portion in proximity to the flat meter face [Fig. 26-27; Col. 18, 36-49]; wherein the optical meter apparatus has a housing and the housing extension; the imaging device depicted in a housing (802”) comprising cylindrical and rectangular portions (880”, 870”), and a collar (800”);

    PNG
    media_image1.png
    344
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    460
    media_image2.png
    Greyscale

attaching a housing extension of an optical meter reader apparatus to the coupling device, the collar portion (housing extension) (800”) which attaches to the meter and meter face [Fig. 26-27; Col. 18, 36-49];
exchanging information embedded into infrared light between the meter and the optical meter reader apparatus through first and second ports formed in a flat face of the housing extension; the optical scanner and collar assembly containing circuits to read, interpret and communicate meter information [Fig. 7; Col. 11, 58 to Col. 12, 14 (also Col. 12, 39-62)]; and 
transmitting in a wireless manner the information from the optical meter reader apparatus to a server, Lyons discloses that the imaging device incorporates a communication module, and communicates meter information through various channels in various embodiments, specifically including spread spectrum RF radio communication, and further embodiments in which the meter reading system communicates through a network to remote servers [Fig. 19, 21, 31; Col. 17, 13-50; Col. 22, 53 to Col. 23, 50; Col. 32, 21-42].
wherein the coupling device includes one or more blocks and the housing extension of the optical meter reader apparatus includes one or more slots that accommodate the one or more blocks, respectively, so that the optical meter reader apparatus does not move relative to the meter; 
Lyons does not, however, disclose: (a) a meter reading interface using infrared frequencies, (b) direct mechanical engagement between the optical reading portion of the meter and coupling unit of the reader unit, (c) specific first and second optical ports, (c) the meter reading interface using infrared frequencies, and (d) one or more blocks and mating slots to align and fix coupler positions.  These were known in the art however, and for example:
Germer discloses an analogous detachable magnetic coupler communications apparatus which may be applied to reading of meters [Fig. 1; Col. 2, 14-52], and specifically comprising a reader apparatus (22) mating to a receptacle coupler (24) of a meter cover (26) of an electric meter (12) [Col. 3, 65 to Col. 4, 28]; and 

    PNG
    media_image3.png
    459
    383
    media_image3.png
    Greyscale

specifically that the meter coupling apparatus (24) comprises two ports (36’, 36”) for transmitting and receiving optical data respectively with corresponding ports (80’, 80”) of the reader coupler (22) implemented using light emitting diodes and photo transistors [Fig. 5-9; Col. 5, 42-68].

    PNG
    media_image6.png
    293
    511
    media_image6.png
    Greyscale

Yonnet discloses an analogous device for optical reading of a utility meter, and particularly that the optical coupling operates at infrared wavelengths [Title; Abstract; Fig. 1-5; Page 4, 25 to Page 5, 23].
Hibbs discloses a flexible optic connector assembly in which corresponding optical ports (a light source (19) or detector (22) (port) coupling to a mirror 

    PNG
    media_image5.png
    283
    539
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a, b) use two optical ports positioned on a flat portion of a utility meter face aligned with corresponding ports on the optical scanning device to communicate data (to and from respectively) the meter to a removable meter reading unit, and where the coupling unit of the meter face and of the meter reader are in direct contact held in place with magnets as taught by Germer, (c) where the optical communication is in an infrared range as taught by Yonnet, and (c) where first and second slots are used to mate with corresponding ridges to align the optical connection, as taught by Hibbs, and applied to an optical meter reading system and method as taught by Lyons such that: (a, b) the meter can be quickly and efficiently read, where the meter reader may be attached and removed without electrical connection to the meter, and where readable meters are available with optical 

Claim 10 is rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Germer et al. (United States Patent # US 4,491,793), hereinafter Germer.
Consider claim 10: A system for reading information from a meter and transmitting the information to a server, Lyons discloses a remote data acquisition and processing system including an optical device for remote reading of a utility meter and forwarding the information to a utility company computer (28) (server) [Title; Abstract; Fig. 1, 19, 26, 27; Col. 1, 10-25; Col. 4, 45-59], the system comprising:
a meter configured to estimate an amount of a product delivered by an utility through the meter; an electric (304) or gas utility meter [Fig. 24-27; Col. 18, 25-49];
a coupling device attached to a face of the meter; and
an optical meter reader apparatus for reading the information from the meter, a scanning system (316/320) for obtaining meter reading information [Fig. 18-19; Col. 17, 51 to Col. 18, 14 (also Col. 15, 46 to Col. 16, 10)];
wherein the optical meter reader apparatus has a housing and a housing extension, and the housing extension is detachably attached to the coupling device, the scanning system (316/320) depicted in a housing (802”) comprising cylindrical and rectangular portions (880”, 870”)  and attached to a utility meter (304) face (319), and a collar portion (coupling device) (800”) which attaches (removeably) to the meter and meter face [Fig. 26-27; Col. 18, 36-49];

    PNG
    media_image1.png
    344
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    460
    media_image2.png
    Greyscale

wherein the housing extension is configured to exchange no electrical current with the coupling device; and where there are no electrical connections between the meter and scanning system.
Lyons does not specifically disclose a coupling device attached to the meter face.  This was known in the prior art, however, and for example:
Germer discloses an analogous detachable magnetic coupler communications apparatus which may be applied to reading of meters [Fig. 1; Col. 2, 14-52], and specifically comprising a reader apparatus (22) mating to a receptacle coupler (24) of a meter cover (26) of an electric meter (12) [Col. 3, 65 to Col. 4, 28]; and 

    PNG
    media_image3.png
    459
    383
    media_image3.png
    Greyscale

specifically that the meter coupling apparatus (24) comprises two ports (36’, 36”) for transmitting and receiving optical data respectively with corresponding ports (80’, 80”) of the reader coupler (22) implemented using light emitting diodes and photo transistors [Fig. 5-9; Col. 5, 42-68].

    PNG
    media_image7.png
    191
    482
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use two optical ports attached to a utility meter face aligned with corresponding ports of the meter reading device to communicate data (to and from respectively) the meter to a removable meter reading unit as taught by Germer, and applied to an optical meter reading system and method as taught by Lyons such that: the meter can be quickly and efficiently read, without requiring electric connection to the meter, and where readable meters may have built in optical communication capability.

Claim 11 is rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Germer et al. (United States Patent # US 4,491,793), hereinafter Germer, Huber et al. (United Stated Patent Application Publication # US 2004/0061490 A1), hereinafter Huber.
Consider claim 11 and as applied to claim 10: The system of Claim 10, wherein the coupling device comprises: a metallic plate attached to the face of the meter, the metallic plate having a slot that allows an optical communication module of the meter to freely exchange an infrared beam with the optical meter reader apparatus.
Lyons discloses that a collar portion (coupling device) (800”) which attaches (removeably) to a utility meter and meter face [Fig. 26-27; Col. 18, 36-49], but where optical communication with the meter is performed by an optical scanner attached to the front face of the meter 
Germer similarly discloses use of an optical port attached to the meter face to exchange data optically, and particularly that a magnet may be used to couple the optical ports [Fig. 5; Col. 6, 4-9], but:
Neither Lyons nor Germer discloses (a) that the optical interface operates at infrared frequencies, or (b) that the optical interface is positioned on a metallic plate comprising a slot or opening.  These features were known in the art however, and for example.
Huber discloses an electric meter cover with integral optical port [Title; Abstract; Fig. 1-2; Para. 0009] and particularly: (a) that optical communication may be at infrared frequencies, and (b) that the optical port comprises a metallic plate (415) in which a slotted opening provides a window for the optical communication [Fig. 4a; Para. 0030, 0038].
Therefore it would have been obvious that: (a) meter information be obtained by from the meter to an attached device by infrared optical communication through a port or opening meter face, and (b) that the optical interface comprise a magnetic (metallic) plate with a slotted opening as taught by Huber and applied to an optical meter reading system and method as taught 

Claim 12 is rejected under 35 USC §103 as unpatentable over Lyons et al. (United States Patent # US 6,208,266 B1), hereinafter Lyons, in view of Germer et al. (United States Patent # US 4,491,793), hereinafter Germer, Huber et al. (United Stated Patent Application Publication # US 2004/0061490 A1), hereinafter Huber, and Hibbs-Brenner et al. (United States Patent # US 6,404,960 B1), hereinafter Hibbs.
Consider claim 12 and as applied to claim 11: The system of Claim 11, wherein the metallic plate has first and second blocks that fit inside first and second slots of the optical meter reader apparatus. Lyons, Germer and Huber do not specifically disclose the use of blocks on a coupling device of the meter face to mate with and align slots on a meter reader coupling portion.
Hibbs, however, discloses an analogous flexible optic connector assembly in which corresponding optical ports (a light source (19) or detector (22) (port) coupling to a mirror (18) and waveguide (20), and specifically the use of first and second alignment ridges (28) on a first connection element to mate with first and second alignment wells (27) (slots) in order to maintain optical alignment [Fig. 1a, 2b; Col. 2, 59 to Col. 3, 11; Col. 3, 18-39].

    PNG
    media_image5.png
    283
    539
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that first and second slots are used of a first coupling portion, to mate with corresponding ridges of a second optical coupling portion to align the optical connection, as taught by Hibbs, and applied to an optical meter reading system and method as taught by Lyons and modified by Germer and Huber, where the use of a plurality of slots which mate with ridges (blocks) of a corresponding device (the meter) allow simple and effective alignment of the optical ports.

Allowable Subject Matter
Claims 3 and 13-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 8-December-2021 have been carefully and fully considered
Consider Applicant’s remarks with respect to the rejection of claim 10 under 35 USC §112(b) as indefinite [Remarks: page 9]: Applicant’s amendment of the claim obviates this rejection, which has been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claim 10 under 35 USC §102 as anticipated by Lyons (US 6,208,266 B1) [Remarks: Page 9-11]: Applicant’s remarks have been considered, but have been rendered moot by a new rejection of the claim under 35 USC §103 as unpatentable over Lyons and Germer (US 4,491,793), the new rejection necessitated by amendments to the claim.
Consider dependent claims 11-19 under 35 USC §103: Applicant has not presented separate arguments with respect to these claims:
Regarding claims 11 and 12: These claims are no rejected under 35 USC §103 over Lyons, Germer, and Huber (US 2004/0061490 A1) (claim 11), and over Lyons, Germer, Huber and Hibbs (US 6,404,960 B1), the new rejections based on rejection of base claim 10 and on the particular citations and analysis presented for each.
Regarding claims 13-19: These claims would be allowable if presented in independent form
Consider Applicant’s remarks with respect to the rejection of claim 1 under 35 USC §103 as unpatentable over Lyons and Patterson (US 2005/0104744 A1) [Remarks: Page 12-13]: Applicant’s remarks have been considered, but have been rendered moot by a new rejection of the claim under 35 USC §103 as unpatentable 
Consider Applicant’s remarks with respect to dependent claims 2-9 under 35 USC §103 [Remarks: Page 13] 
Regarding claims 2 and 4-9: No specific or additional arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  These claims are now rejected under 35 USC §103 as unpatentable over Lyons, Germer, Yonnet and Hibbs based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Regarding claim 3: This claim would be allowable if presented in independent form
Consider Applicant’s remarks with respect to the rejection of claim 20 under 35 USC §103 as unpatentable over Lyons, Huber and Germer [Remarks: Page 13-14]: Applicant’s remarks have been considered, but have been rendered moot by a new rejection of the claim under 35 USC §103 as unpatentable over Lyons, Germer, Yonnet (GB 242006A), and Hibbs (US 6,404,960 B1), the new rejection necessitated by amendment of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Edwards, et al. (U.S. Patent Application Publication # US 4783623 A) disclosing a device for use with a utility meter for recording time of energy use.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684